department of the treasury internal_revenue_service washington d c ngy tb ‘fh tax_exempt_and_government_entities_division uics legend decedent spouse daughter daughter grandchild grandchild sister-in-law sister nephew niece nephew niece nephew nephew nephew trustee year date date date date trust trust state county state statute state statute state statute state statute state statute dear request for letter rulings under sec_2056 this is in response to the and of the internal_revenue_code code the following facts and representations support your ruling_request decedent died on date survived by his spouse spouse two children daughter and daughter two grandchildren grandchild and grandchild a sister sister and a sister- in-law sister-in-law in addition sister had two children nephew and niece and sister- in-law had five children nephews and niece sister died seven days after decedent decedent’s date of birth was date thus decedent had not attained age as of his date of death and would not have attained age as of the date of this ruling_request decedent had been employed by state from year until his death decedent was a participant in state’s sers salaried employees retirement_system it is represented that sers is a qualified defined_benefit_plan under sec_401 of the internal_revenue_code and is a governmental_plan within the meaning of code sec_414 decedent also participated in state’s deferred_compensation plan dcp it is represented that dcp is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code under the terms of both sers and dcp upon a participant’s death the plan proceeds become payable to the participant’s designated_beneficiary however under the terms of both plans and consistent with state law if the participant does not have a valid beneficiary designation in effect at the time of death the proceeds are paid to the participant’s estate decedent had designated trust an inter_vivos_trust established by decedent as the beneficiary of decedent’s interests in sers and dcp however on date decedent established trust a revocable_trust and executed a new last will and testament at the same time decedent destroyed the trust agreement and his prior will thereby revoking both instruments after revoking trust decedent failed to designate a new beneficiary of decedent’s interests in sers and dcp consequently at the time of decedent’s death there was no valid beneficiary designation in effect with respect to decedent’s interests in sers and dcp accordingly the proceeds from each plan became payable to decedent’s estate article four of decedent’s will provides that the residue of decedent’s estate is to pass to trust upon decedent’s death trust is to be divided into trust a and trust b both of which are intended to provide for spouse’s needs during her lifetime article a of trust a provides that if decedent’s spouse survives decedent or is presumed to have survived him trust a is to be established trust a is to be funded with a share of decedent's_estate that is determined by a fraction the numerator of the fraction is the amount that if deductible as a marital_deduction will produce a federal taxable_estate of a value that after allowing for the available unified_credit and the credit_for_state_death_taxes other than those imposed solely for the purpose of obtaining the unified_credit allowed under sec_2011 will result in no federal estate_tax being imposed on decedent’s estate the denominator of the fraction is the value of the trust estate the fractional share is to be determined on the basis of the amounts finally determined for federal estate_tax purposes the fractional share is to contain only assets that qualify for the marital_deduction and assets to the extent possible upon which there is available no foreign_tax_credit the fractional share is to be undiminished by any estate inheritance or other death taxes article a provides that trust a is to be held for the benefit of spouse trustee is to pay spouse or expend for her benefit all of the net_income received after the decedent’s date of in addition death in quarter-annual installments or more frequent installments for spouse’s life trustee is to pay such amounts of principal from trust a to spouse as she may request up to and including the whole thereof or in the event that spouse is incapacitated and unable to make the request trustees may expend such amounts from principal of trust a as it may deem in their discretion necessary for spouse’s health comfort welfare maintenance and support under article a on the death of spouse trustee is to distribute the principal of trust a to trust b article b provides that trust b to be established upon decedent’s death is to be comprised of the fractional part of the trust estate remaining after the establishment of trust a the net_income of trust b is to be paid to or for the benefit of spouse in quarter annual or more in addition trustee may pay to spouse or expend for frequent installments for spouse’s life her benefit as much of the principal of trust b as trustee in its sole discretion may deem necessary for spouse’s health maintenance and support upon spouse’s death the property of trust b is to pass to decedent’s then living issue per stirpes the share of any daughter who is then deceased will be distributable to the deceased daughter’s then living issue per stirpes or if she has no then living issue to the decedent’s other living issue in the same manner if the decedent has no then living issue the remaining trust property will be distributable one-half to sister-in-law or if she is not then living to sister-in- law’s then-living issue per stirpes and one-half to sister or if she is not then living to sister’s then-living issue per stirpes it is proposed that spouse daughter daughter grandchild grandchild sister through her legal_representative sister-in-law nephew and niece nephews and niece will disclaim their respective interests under trust case of three beneficiaries who are minors a guardian will be appointed for purposes of executing their disclaimers in addition it is represented that in the under state law as a result of the disclaimers by all the beneficiaries of trust the disclaimants will be treated as if they had all predeceased decedent accordingly the estate residue which includes the proceeds of sers and dcp after the payment of debts and expenses will become distributable to decedent’s heirs determined under state law it is further proposed that daughter daughter grandchild and grandchild will disclaim each of their intestate interests in the residue of decedent’s estate these disclaimants will also be treated as predeceasing the decedent with respect to the disposition of the residue under state statute if a decedent dies intestate survived by a spouse with no surviving issue or parents the spouse will receive the decedent’s entire estate accordingly spouse will become the sole beneficiary of decedent’s residuary_estate including the interests in sers and dcp benefits it is represented that at the time of his death decedent was a resident of county and that decedent’s will has been probated before the register of wills of county in accordance with state law it is represented that the proposed disclaimers will be in writing it is represented that the disclaimers of the beneficiaries of trust will be filed with decedent’s executor and the trustees of trust and that the disclaimers of the intestate interests will be filed with decedent’s executor and the county register of wills within nine months of the decedent’s date of death to be approved by the appropriate county court it is represented that none of the disclaimants will have accepted any of the income or other_benefits of the disclaimed property prior to making the disclaimers upon the approval of the disclaimers and the filing of the disclaimers with the county register of wills the residue of decedent’s estate including the distributions from sers and the dcp will pass to spouse by operation of state law within days of receipt of the distributions from sers and the dcp spouse will roll over said distributions into an individual_retirement_account ira set up and maintained in her name said distributions and rollovers will occur no later than based on the above facts and representations the following rulings are requested the proposed disclaimers will be qualified disclaimers for purposes of sec_2518 the amount passing_to_spouse by intestacy as a result of the disclaimers will be treated as passing directly from decedent to spouse and will qualify for the estate_tax_marital_deduction as aresult of the disclaimers referenced herein spouse will be treated as having received decedent’s interest in state’s sers directly from decedent for purposes of code sec_402 asa result of the disclaimers referenced herein spouse will be treated as having received decedent’s interest in state’s dcp directly from the decedent for purposes of code sec_457 pursuant to code sec_402 spouse is eligible to roll over a distribution of decedent’s interest in sers into an individual_retirement_account ira set up and maintained in the name of spouse pursuant to code sec_457 spouse is eligible to roll over a distribution of decedent’s interest in dcp into an individual_retirement_account ira set up and maintained in the name of spouse and spouse will not have to include in her federal gross_income for the year of distribution and rollover any portion of the distribution from either sers and or dcp timely rolled over into an ira set up and maintained in the name of spouse with respect to your first and second ruling requests code sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_20_2056_d_-2 of the estate_tax regulations if an interest in property passes from a decedent to a person other than the surviving_spouse the person makes a qualified_disclaimer with respect to such interest and as a result of the disclaimer the property passes to the surviving_spouse then the disclaimed interest is treated as passing directly to the surviving_spouse from the decedent for purposes of sec_2056 under sec_2046 provisions relating to the effect of a qualified_disclaimer for purposes of the estate_tax chapter are found in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest will be treated for gift estate and generation- skipping transfer_tax purposes as if the interest had never been transferred to such person sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the disclaimer is received by the transferor of the interest or his legal_representative no later that months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not received the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-2 provides that in general a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant see sec_25_2518-2 example sec_1 and regarding the application of this rule in the case of the disclaimer of an interest received under a will by a person who is also an heir at law sec_25_2518-2 provides that in the case ofa disclaimer made by a decedent’s surviving_spouse with respect to property transferred by the decedent the disclaimer satisfies the requirements of sec_2518 if the interest passes as a result of the disclaimer without direction on the part of the surviving_spouse to the surviving_spouse or another person state statute provides that a person to whom an interest in property would have devolved by whatever means including a beneficiary under a will a person entitled to take by intestacy and a beneficiary of policies and pension profit-sharing and other employee benefit plans may disclaim the interest in whole or in part by a written disclaimer the disclaimer must describe the interest disclaimed declare the disclaimer and extent thereof and be signed by the disclaimant state statute provides in part that a disclaimer on behalf of a decedent a minor or an incapacitated person may be made by his personal representative or the guardian of his estate state statute provides that if the decedent died domiciled in state and an interest would have devolved to the disclaimant by will or by intestacy the disclaimer shall be filed with the clerk of the orphan’s court division of the county where the decedent died domiciled and a copy of the disclaimer is to be delivered to any personal representative trustee or other fiduciary in possession of the property state statute provides generally that a disclaimer relates back to the date of death of the decedent unless a testator or donor has provided for another disposition the disclaimer for purposes of determining the rights of other parties is treated as the equivalent to the disclaimant having died before the decedent in the case of a disposition by will or intestacy ruling in the present case the estate residue which includes decedent’s interest in sers and dcp will pass under decedent’s will to trust all primary and contingent beneficiaries of trust or their legal representatives or guardians that is spouse daughter daughter grandchild grandchild sister through her legal_representative sister-in-law nephew and niece and sister-in-law nephews and niece will disclaim their interests in trust as a result of these disclaimers the estate residue rather than passing to trust passes to decedent’s heirs at law determined under state law that is spouse daughter daughter grandchild and grandchild daughter daughter grandchild and grandchild will disclaim their interests as heirs at law in the estate residue accordingly under state law the entire estate residue will pass to spouse thus as a result of the disclaimers the disclaimed interests will pass without any direction on the part of the disclaimants to decedent’s surviving_spouse satisfying the it is represented that the requirements of sec_2518 and sec_25_2518-2 and disclaimers will be valid under state law and will be delivered to the appropriate parties no later than months after decedent's death further it is represented that the disclaimants have not accepted any benefits from the interests subject_to the disclaimers based on the above we conclude that the proposed disclaimers by the trust beneficiaries of their respective interests in trust will be qualified disclaimers under sec_2518 in addition we conclude that the disclaimers to be executed by daughter daughter grandchild and grandchild with respect to their interests as heirs at law in the estate residue will be qualified disclaimers under sec_2518 ruling as discussed above as a result of the disclaimers spouse will be entitled to receive the estate residue which includes decedent’s interests in sers and dcp further we have concluded that the disclaimers will be qualified disclaimers under sec_2518 assuming the requirements of sec_2518 are otherwise satisfied accordingly under sec_20_2056_d_-2 the estate residue is treated as passing from the decedent to spouse for purposes of therefore an estate_tax_marital_deduction will be allowed under sec_2056 for the value of the residue passing_to_spouse with respect to your fourth sixth and seventh to the extent it addresses code sec_457 ruling requests sec_457 of the code provides that any amount of compensation deferred under an eligible_deferred_compensation_plan as defined in sec_457 of the code and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or other beneficiary in the case of a plan of an eligible_employer described in sec_457 of the code and is paid or otherwise made available to the participant or other beneficiary in the case of a plan of an eligible_employer described in sec_457 of the code sec_457 and b of the code respectively describe eligible_employer as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and as any other organization other than a governmental_unit exempt from tax under this subtitle sec_457 of the code concerning rules applicable to rollovers from compensation plans of state and local governments provides in part that if any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution within the meaning of sec_402 of the code and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 of the code then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_457 of the code provides that the rules of paragraphs through and of sec_402 of the code and sec_402 of the code shall apply for purpose of subparagraph a above sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan described in clause i or ii of sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides generally that except as provided in subparagraph b sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the regulations q a provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_1_402_c_-2 of the regulations q a b provides that any amount that is paid before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies ruling sec_4 and _7 in part with respect to your fourth sixth and seventh in part ruling requests as indicated above after the disclaimers referenced herein decedent’s interest in state’s dcp will pass to spouse furthermore as a result of the disclaimers each disclaimant will be treated as having predeceased decedent thus the disclaimed property including decedent’s interest in dcp will not be treated as having passed to the disclaimants prior to passing_to_spouse to the contrary the disclaimed property will be treated as having passed directly from the decedent to spouse said treatment will apply for purposes of code sec_457 thus will respect to your fourth sixth and seventh to the extent it addresses code sec_457 ruling requests we conclude as follows as aresult of the disclaimers referenced herein spouse will be treated as having received decedent’s interest in state’s dcp directly from the decedent for purposes of code sec_457 pursuant to code sec_457 spouse is eligible to roll over a distribution of decedent’s interest in state ‘s dcp into an individual_retirement_account ira set up and maintained in the name of spouse and spouse will not have to include in her federal gross_income for the year of distribution and rollover any portion of the distribution from state’s dcp timely rolled over into an ira set up and maintained in the name of spouse this ruling letter is based on the assumption that state’s dcp is described under code sec_457 as represented it also assumes that the ira to be set up and maintained in the name of spouse will meet the requirements of code sec_408 as represented additionally it assumes the correctness of all facts and representations made with respect thereto please note that pursuant to an date request submitted by your authorized representative on your behalf the service’s responses to your third fifth and seventh to the extent the seventh applies to state’s sers ruling requests were issued to you in a separate ruling letter a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any he esquire 1d questions concerning pincite this letter_ruling please contact phone or fax sincerely yours employee_plans echnical group enclosures deleted copy of letter_ruling form_437
